                                                               Case 2:20-cv-00302-JAD-NJK Document 39
                                                                                                   38 Filed 09/10/21
                                                                                                            09/09/21 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                LISA A. MCCLANE, ESQ.
                                                           2    Nevada Bar No. 10139
                                                                300 South Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    Facsimile: (702) 252-7411
                                                                E-Mail Address: lmcclane@fisherphillips.com
                                                           6
                                                                Attorneys for Defendant
                                                           7
                                                                WESTERN STATES CONTRACTING, INC.
                                                           8
                                                                                       UNITED STATES DISTRICT COURT
                                                           9

                                                          10                                   DISTRICT OF NEVADA

                                                          11    JAY COLLINS,                        ) Case No.: 2:20-cv-00302-JAD-NJK
                                                                                                    )
FISHER & PHILLIPS LLP




                                                          12                Plaintiff,              )  STIPULATION AND ORDER TO
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                    )  EXTEND DISPOSITIVE MOTION
                                                          13
                                                                        vs.                         )              DEADLINE
                                                          14                                        )
                                                                WESTERN STATES CONTRACTING, )                  (FIRST REQUEST)
                                                          15    INC, a Nevada corporation; AND DOES )
                                                                1-50, inclusive,                    )
                                                          16                                        )
                                                                            Defendants.             )
                                                          17
                                                                _________________                   )
                                                          18            IT IS HEREBY STIPULATED by and between Plaintiff JAY COLLINS
                                                          19    (“Plaintiff”), through his counsel, Watkins & Letofsky, LLP, and Defendant WESTERN
                                                          20    STATES CONTRACTING, (“Defendant” or “Western”), by and through its counsel,
                                                          21    Fisher & Phillips LLP, as follows:
                                                          22            1.      On July 6, 2021, the Court entered the instant Scheduling Order granting
                                                          23    the Discovery Plan submitted by the parties. ECF No. 37.
                                                          24            2.      The current deadline to file dispositive motions (September 30, 2021),
                                                          25    shall be extended thirty-two (32) days, to November 1, 2021. The extension is necessary
                                                          26    because the court reporter has not yet finalized the transcript for Defendant’s 30(b)(6)
                                                          27    ///
                                                          28
                                                                                                          -1-
                                                                FP 41588977.1
                                                               Case 2:20-cv-00302-JAD-NJK Document 39
                                                                                                   38 Filed 09/10/21
                                                                                                            09/09/21 Page 2 of 2




                                                           1    Witness, and Defendant’s counsel has been covering cases for two colleagues who were

                                                           2    on leaves of absence for several weeks and accordingly has multiple competing deadlines.

                                                           3            3.      This stipulation and order is sought in good faith and not for the purposes

                                                           4    of delay.

                                                           5            Dated this 9th day of September 2021.

                                                           6     WATKINS & LETOFSKY, LLP                      JACKSON LEWIS P.C.

                                                           7
                                                                 /s/ Theresa M. Santos                               /s/ Lisa A. McClane
                                                           8                                                  Lisa A. McClane, Bar No. 10139
                                                                 Daniel R. Watkins
                                                                 DW@wl-llp.com                                Daniel Aquino, Bar No. 12682
                                                           9
                                                                 Theresa M. Santos                            300 S. Fourth Street, Suite 900
                                                          10     tsantos@wl-llp.com                           Las Vegas, Nevada 89101
                                                                 8215 S. Eastern Ave., Ste. 265
                                                          11     Las Vegas, NV 89123                          Attorneys for Defendant
                                                                 Office:(702) 901-7553                        WESTERN STATES CONTRACTING,
FISHER & PHILLIPS LLP




                                                          12                                                  INC.
                        300 S Fourth Street, Suite 1500




                                                                 Fax: (702) 974-1297
                          Las Vegas, Nevada 89101




                                                          13     Attorney for Plaintiff
                                                                 JAY COLLINS
                                                          14

                                                          15                                             ORDER
                                                          16            IT IS SO ORDERED:
                                                          17
                                                                                                      _________________________________________________________
                                                          18
                                                                                                      United
                                                                                                      NancyStates  District Court / Magistrate Judge
                                                                                                              J. Koppe
                                                          19                                          United States Magistrate Judge
                                                                                                      Dated: ________________________
                                                          20
                                                                                                       DATED: September 10, 2021
                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                           -2-
                                                                FP 41588977.1
